Case 2:16-cr-00068-SSV-KWR Document 217 Filed 10/03/18 Page 1of5

FILED
U.S. DISTRICT COURT

ZASTERN DISTR
U.S. Department bf Sustee STRICT OF LA

United States Attorndlé 0C7 -3 A Hi: 32

 

 

Eastern District of Lonisiana,
W. BLEVIN
ClLepw 5
VELIV
Brandon S. Long " The Poydras Center Telephone: 504-680-3106

Assistant United States Attorney 650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130

October 3, 2018

Honorable Sarah S. Vance
United States District Judge
Eastern District of Louisiana
500 Poydras Street

New Orleans, Louisiana 70130

Re: United States v. Brandon Hall
Criminal Docket No. 16-068 “R”

Dear Judge Vance:

In compliance with the holding of Bryan v. United States, 492 F.2d 775 (Sth Cir. 1974),
and with Rule 11 of the Federal Rules of Criminal Procedure, the Government wishes to
acknowledge the following agreement between the Government and Brandon Hall, the defendant,
in the above-captioned proceeding. Defendant's undersigned counsel, Anna L. Friedberg, has
reviewed the terms of this agreement and has been advised by the defendant that the defendant
fully understands the terms of this agreement.

The defendant has agreed to enter a plea of guilty to a Superseding Bill of Information
charging the defendant with the following:

¢ Count One, which charges him with conspiring to distribute 100 grams or more of a mixture
or substance containing a detectable amount of heroin and a quantity of a mixture or
substance containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide, that is, fentanyl, under Title 21, United States Code, Sections
841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and 846;

e Count Two, which charges him with conspiring to possess firearms in furtherance of the
drug-trafficking offense charged in Count One, under Title 18, United States Code, Section
924(0);

Page 1 of 5
AUSA & ; fC
Defendant ‘

Defense Counsel
Case 2:16-cr-00068-SSV-KWR Document 217 Filed 10/03/18 Page 2 of 5

e Count Three, which charges him with discharging a firearm during and in relation to the
drug-trafficking offense charged in Count One, under Title 18, United States Code, Section
924(c)(1)(A) ii) and 2; and

e Count Four, which charges him with discharging a firearm within 1,000 feet of a school
zone, under Title 18, United States Code, Sections 922(q)(3)(A), 924(a)(4) and 2.

Should the Court accept the defendant’s guilty plea, the Government has agreed to request
at the time of sentencing that the Court dismiss the Superseding Indictment against the defendant.
The defendant understands that the Court is not bound to dismiss any Count.

The Government has also agreed not to bring any other charges in the Eastern District of
Louisiana arising from defendant’s charged violations of the Federal Controlled Substances Act
and the Federal Gun Control Act, as long as the defendant has truthfully informed law enforcement
officials of the full and complete details of the crimes for which he has been charged prior to his
guilty plea in this case. The defendant understands that this does not apply to any uncharged crimes
of violence that the defendant may have committed.

The defendant understands that the Government has charged the defendant with a single
enhancement pursuant to Title 21, United States Code, Section 851, because the defendant has at
least one prior felony drug conviction. Accordingly, as to Count One, the defendant faces a
mandatory minimum sentence of ten years imprisonment, a maximum life sentence, and/or a fine
of $8,000,000. As to Count Two, the defendant faces a maximum sentence of twenty years
imprisonment and/or a fine of $250,000. As to Count Three, the defendant faces a mandatory
minimum sentence of ten years imprisonment, which must run consecutive to the term of
imprisonment imposed under Count One, and/or a fine of $250,000. As to Count Four, the
defendant faces a maximum sentence of five years imprisonment and/or a fine of $100,000. Any
term of imprisonment imposed under Count Four shall not run concurrent with the term of
imprisonment imposed under any other Count, pursuant to Title 18, Section 924(a)(4).
Alternatively, the defendant may be fined an amount greater of twice the gross gain to the
defendant or twice the gross loss to any person, under Title 18, United States Code, Section 3571.

It is also understood that the restitution provisions of Sections 3663 and 3663A of Title 18,
United States Code, will apply. The defendant agrees that any restitution imposed will be non-
dischargeable in any bankruptcy proceeding and that defendant will not seek or cause to be sought
a discharge or a finding of dischargeability as to the restitution obligation. The defendant further
acknowledges and understands that, notwithstanding any payment schedule imposed at sentencing
or during probation or supervised release, restitution is due and payable in full immediately upon
entry of the judgment of conviction.

Further, the defendant understands that a mandatory special assessment fee of $100.00 per
Count shall be imposed under the provisions of Section 3013 of Title 18, United States Code. This
special assessment must be paid on the date of sentencing. Failure to pay this special assessment
may result in the plea agreement being void.

Page 2 of 5
AUSA eC
Defendant? ___

Defense Counsel
Case 2:16-cr-00068-SSV-KWR Document 217 Filed 10/03/18 Page 3 of 5

The defendant further understands that the Court, in imposing a sentence of a term of
imprisonment, shall include as part of the sentence a requirement that the defendant be placed on
a term of supervised release after imprisonment, as to Count One, for a period of at least eight (8)
years but not more than life, pursuant to Title 21, United States Code, Section 841(b)(1)(A); as to
Count Two, for a period of up to three (3) years, pursuant to Title 18, United States Code, Section
3583; as to Count Three, for a period of up to five (5) years, pursuant to Title 18, United States
Code, Section 3583; and as to Count Four, for a period of up to one (1) year, pursuant to Title 18,
United States Code, Section 3583. Supervised release is a period following release from prison
during which defendant's conduct will be monitored by the Court or the Court's designee.
Defendant fully understands that if defendant violates any of the conditions of supervised release
that the Court has imposed, defendant's supervised release may be revoked and defendant may be
ordered by the Court to serve in prison all or part of the term of supervised release.

Defendant understands that Title 18, United States Code, Section 3742 and Title 28, United
States Code, Section 1291, may give a criminal defendant the right to appeal his conviction,
sentence, restitution, fine, and judgment imposed by the Court. Defendant also understands that
he may have the right to file collateral challenges to his conviction and sentence, and judgment,
including but not limited to rights provided by Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, and writs of coram nobis and audita querela. Defendant further understands that Title
18, United States Code, Section 3582(c)(2), may allow the Court to grant a sentencing reduction
to the defendant if the defendant has been sentenced to a term of imprisonment based upon a
sentencing range that has been subsequently lowered by the United States Sentencing Commission
and determined to apply retroactively to defendants who already have been sentenced to a term of
imprisonment.

Acknowledging these rights, subject only to the exceptions indicated in subsection (d)
below, the defendant, in exchange for the promise(s) and agreement(s) made by the United States
in this plea agreement, knowingly and voluntarily:

a. Waives and gives up any right to appeal or contest his guilty plea, conviction,
sentence, fine, supervised release, and any restitution imposed by any judge under any applicable
restitution statute, including but not limited to any right to appeal any rulings on pretrial motions
of any kind whatsoever, as well as any aspect of his sentence, including but not limited to any and
all rights which arise under Title 18, United States Code, Section 3742 and Title 28, United States
Code, Section 1291;

b. Waives and gives up any right to appeal any order, decision, or judgment arising
out of or related to Title 18, United States Code, Section 3582(c)(2) imposed by any judge and
further waives and gives up any right to challenge the manner in which his sentence was
determined and to challenge any United States Sentencing Guidelines determinations and their
application by any judge to the defendant’s sentence and judgment;

Page 3 of 5
AUSA b L

Defendant
Defense Counsel
Case 2:16-cr-00068-SSV-KWR Document 217 Filed 10/03/18 Page 4of5

c. Waives and gives up any right to challenge his sentence collaterally, including but
not limited to any and all rights which arise under Title 28, United States Code, Sections 2255 and
2241, Rule 60 of the Federal Rules of Civil Procedure, Rule 36 of the Federal Rules of Criminal
Procedure, writs of coram nobis and audita querela, and any other collateral challenges to his
sentence of any kind; and

d. The defendant specifically does not waive, and retains the right to bring a direct
appeal of any sentence imposed in excess of the statutory maximum. The defendant also retains
the right to raise a claim of ineffective assistance of counsel in an appropriate proceeding.

The defendant understands that any discussions with defendant's attorney or anyone else
regarding sentencing guidelines are merely rough estimates and the Court is not bound by those
discussions. The defendant understands that the sentencing guidelines are advisory and are not
mandatory for sentencing purposes. The defendant understands the Court could impose the
maximum term of imprisonment and fine allowed by law, including the imposition of supervised
release. The defendant is also aware that in determining a fair and just sentence, the Court has the
authority and discretion, pursuant to Title 18, United States Code, Sections 3553 and 3661 and
Section 1B1.3 of the United States Sentencing Guidelines, to consider any and all “relevant
conduct” that the defendant was involved in, the nature and circumstances of the offenses, and the
history and characteristics of the defendant.

In an effort to resolve this matter in a timely fashion and show good faith, the defendant
agrees to knowingly, voluntarily, and expressly waive his rights pursuant to Rule 410(a) of the
Federal Rules of Evidence upon signing this plea agreement and the factual basis. The defendant
understands and agrees that in the event the defendant violates the plea agreement, withdraws his
decision to plead guilty, or his guilty plea is later withdrawn or otherwise set aside, any statements
made by the defendant to law enforcement agents or an attorney for the prosecuting authority
during plea discussions, any statements made by the defendant during any court proceeding
involving the defendant’s plea of guilty, including any factual bases or summaries signed by the
defendant, and any leads from such statements, factual bases or summaries, shall be admissible for
all purposes against the defendant in any and all criminal proceedings.

The defendant agrees to forfeit to the United States any right, title, and interest in all assets
subject to forfeiture under the notice(s) of forfeiture contained in the charging document, including
property specified in any bill of particulars and property previously seized by the government for
administrative, civil, or criminal forfeiture. The defendant further consents to the filing of a motion
for a preliminary order forfeiting such property and any dollar amount specified in the notice(s) of
forfeiture or bill of particulars, and the defendant confesses the requisite nexus between the
property and the charge(s) of conviction. The defendant hereby withdraws any petition for
remission or claim for such property and further waives any right to contest or appeal the
government’s forfeiture proceedings for any reason, including on grounds that the forfeiture
constitutes an unconstitutionally excessive fine or punishment, and in any manner, including by
claim, petition, appeal, or collateral attack.

Page 4 of 5
AUSA BOW
Defendant p,
Defense Counsel
Case 2:16-cr-00068-SSV-KWR Document 217 Filed 10/03/18 Page 5of5

The defendant further agrees to submit to interviews whenever and wherever requested by
law enforcement authorities regarding all assets currently or previously within defendant’s
possession. It is also understood that defendant will provide any and all financial information and
documentation requested by the government, agrees to voluntarily execute a complete and
thorough Financial Statement of Debtor, and further agrees to provide the requested List of Items
that is attached to the Financial Statement. The defendant understands this information may be
provided to a representative of any victim of this offense.

The defendant recognizes that any criminal monetary penalty, whether special assessment,
criminal fine, or restitution, that is owed as a result of his conviction will be immediately submitted
to the Treasury Offset Program. The defendant waives any objection to his inclusion in the
Treasury Offset Program.

The defendant understands that the statements set forth above and in the attached SEALED
document (Attachment “A”) represents defendant's entire agreement with the Government; there
are not any other agreements, letters, or notations that will affect this agreement.

Very truly yours,

MICHAEL M. SIMPSON
Attorney for the United States Acting Under
the Authority Conferred by 28 U.S.C. § 515

Fy oS [© Is Ks

BRANDON S.LONG C/ “Date!

Assistant United States Attorney
real Th eobur, 0/3/18

ANNA L.FRIEDRERG = (_/ Date
Attorney for Brandon Hall

 

Eran Ay (0-3-[§
BRANDON HALL Date
Defendant

Page 5 of 5
age 50 AUS SLT
no usa
_ A

Defense Counsel
